Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 6, 7, 8, 11, 12, 13, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAGER et al. (US 20150016402) in view of LEE et al. (US 20180255558) and AHMAD et al. (provisional app. 6231543 filed on 03/30/2016 claimed priority by US 20190124489 herein as AHMAD).

Regarding claims 1, 25, WAGER et al. (US 20150016402) teaches a communications device for transmitting a message to an infrastructure equipment of a mobile communications network, the communications device comprising 
a transmitter configured to transmit signals via a wireless access interface provided by the infrastructure equipment (fig. 8, par. 59), 
a receiver configured to receive signals from the infrastructure equipment via the wireless access interface (fig. 8, par. 59), and 
circuitry configured to control the transmitter and the receiver to transmit and/or receive the signals (fig. 8, par. 59), the circuitry being configured to receive an indication of an allocation of physical resources of the wireless access interface providing plurality of different physical channels of different types (par. 45, 47, 118, 120, 122, 123, UE send scheduling request for contention based (RB) resource or BSR, the UE selected uplink contention based resource based on data priority as in par. 90-93, which allocated by the network or eNB and signaled to UEs as in par. 34, 35, 36), each of the different types of physical channels being defined for (par. 47, 91-93 the UE selected uplink contention based resource based on data priority, and par. 121, contention based or contention free), the allocation of the physical resources being dependent upon the priority of the message and the contentious access technique (table 1, par. 47, 91-93, 120, the UE selected uplink contention based resource based on data priority and contention free as in par. 83, 121, 125), 
identify a relative priority for transmitting one or more of the messages to the infrastructure equipment (par. 47, 91-93, 122, 123, resources selected based on the data priority), wherein the messages are allocated to separate contention pools of physical resources (par. 91-94, small packets are transmitted on one resource and larger packets on another resource or some CB resources could be reserved for data of high priority or alarm calls), select one of the physical channels in accordance with the identified relative priority (par. 47, 91-93, 122, 123, resources selected based on the data priority), and 
transmit the message via the select physical channel, wherein the message is transmitted via the selected physical channel in accordance with the contentious access technique determined for the selected physical channel provided by the received indication (par. 47, 91-93, 122, 123, resources selected based on the data priority, the resource is either contention base or contention free as in par. 83, 121, 125).
However, WAGER does not teach wherein a size of a contention pool is based on an amount of physical resources and physical channels allocated, wherein the size of the contention pool to which the messages are allocated is based on the relative 
But, LEE ‘558 in a similar or same field of endeavor teaches wherein a size of a contention pool is based on an amount of physical resources and physical channels allocated (fig. 16, par. 274, 277, 278, 281, different size of resources pools based on the resources (time and frequency) and dedicated or reliable channel and other channel for low priority traffic); wherein the size of the contention pool to which the messages are allocated is based on the relative priority level of the message so that an access probability is proportional to the priority of the message to be transmitted (par. 278, where resource regions of different sizes are configured for a resource pool for transmission of a message having a high priority and a resource pool for transmission of a message having a low priority; different priority provide different access probability). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to LEE ‘558 in the system of WAGER to provide different resource pools for different priority for obtaining or access to resource for transmission.
The motivation would have been to provide the efficiently transmitting and receiving a D2D (or V2X) message having a relatively high priority. 
However, WAGER and LEE ‘558 do not teach wherein one or more applications, from which the one or more messages are received, provide an indication of the priority level of each of the messages to be transmitted.
(par. 74, 75, The application layers or higher layers may provide some indication of the priority of the V2X message to the lower layers or 3GPP protocol stack with one-to-one mapping).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to AHMAD in the system of WAGER and LEE ‘558 to provide different priority for different messages.
The motivation would have been to enable higher priority message like safety message to prioritize over the non priority message to guarantee the higher priority message transmission. 

Regarding claim 2, WAGER teaches the communications device of Claim 1, wherein the allocation of the physical resources for one or more of the physical channels is changed after receiving a further indication, so the physical resources for the one or more physical channels are dynamically scheduled (par. 87, dynamically allocation).

Regarding claim 6, WAGER or AHMAD teaches the communications device of Claim 1, wherein the circuitry is further configured to receive the messages to be transmitted from one or more applications, each of which provides an indication of the priority level of each of the messages (par. 47, data priority, e.g. control signaling or emergency calls or AHMAD par. 74, 75, The application layers or higher layers may provide some indication of the priority of the V2X message to the lower layers or 3GPP protocol stack with one-to-one mapping).


Regarding claim 7, WAGER does not teach the communications device of Claim 1, comprising one or more modules configured to generate the messages, wherein each module is associated with a different one of the priority levels.
But, AHMAD et al. (US 20190124489) in a similar or same field of endeavor teaches the communications device of Claim 1, comprising one or more modules configured to generate the messages, wherein each module is associated with a different one of the priority levels (par. 58, V2X messages may be prioritized based on message type, such as safety messages prioritized over non-safety messages. V2X messages may also be based on the type of WTRU that is sending the message (e.g., ambulance, patrol car and the like)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to AHMAD in the system of WAGER and LEE ‘558 to provide different priority for different messages.
The motivation would have been to enable higher priority message like safety message to prioritize over the non priority message to guarantee the higher priority message transmission. 


Regarding claim 8, WAGER teaches the communications device of Claim 1, wherein the circuitry is further configured to determine a location of the communications device (par. 7, 67, location).

Regarding claim 11, WAGER teaches the communications device of Claim 1, wherein the circuitry is further configured to transmit the message via a default physical channel when the controller detects that the communications device has not received the indication of the allocation of physical resources of the wireless access interface (par. 127, 172, a missing SG will initiate a retransmission a dedicated CF resource, which has been reserved for CF uplink transmission or default as in par. 83, 84).

Regarding claim 12, WAGER teaches infrastructure equipment for use with a mobile communications network, the infrastructure equipment comprising: 
a transmitter configured to transmit signals to one or more communications devices via a wireless access interface (fig. 8, par. 59), 
a receiver configured to receive signals from the one or more communications devices via the wireless access interface (fig. 8, par. 59), and 
circuitry configured to control the transmitter and the receiver to transmit and/or receive the signals (fig. 8, par. 59), 
the circuitry being configured to determine an allocation of physical resources of the wireless access interface providing a plurality of different physical channels of different types (par. 47, 118, 120, 122, 123, UE send scheduling request for contention based (RB) resource or BSR, the UE selected uplink contention based resource based on data priority as in par. 90-93, which allocated by the network or eNB as in par. 34, 35, 36, 85), each of the different types of physical channels being defined for transmitting messages in accordance with a different priority level using a contentious access technique (par. 47, 85, 91-93 the UE selected uplink contention based resource based on data priority, and par. 121, contention based or contention free), the allocation of the physical resources being dependent upon the priority of the message and the contentious access technique (table 1, par. 47, 91-93, 120, the UE selected uplink contention based resource based on data priority and contention free as in par. 83, 121, 125), 
transmit an indication of the determined allocation of physical resources of the wireless access interface to the one or more communications devices via the wireless access interface (par. 45, 47, 118, 120, 122, 123, resource allocated by the network or eNB and signaled to UEs as in par. 34, 35, 36) , wherein the messages are allocated to separate contention pools of physical resources (par. 91-94, small packets are transmitted on one resource and larger packets on another resource or some CB resources could be reserved for data of high priority or alarm calls).
However, WAGER does not teach wherein a size of a contention pool is based on an amount of physical resources and physical channels allocated, wherein the size of the contention pool to which the messages are allocated is based on the relative priority level of the message so that an access probability is proportional to the priority of the message to be transmitted. 
(fig. 16, par. 274, 277, 278, 281, different size of resources pools based on the resources (time and frequency) and dedicated or reliable channel and other channel for low priority traffic); wherein the size of the contention pool to which the messages are allocated is based on the relative priority level of the message so that an access probability is proportional to the priority of the message to be transmitted (par. 278, where resource regions of different sizes are configured for a resource pool for transmission of a message having a high priority and a resource pool for transmission of a message having a low priority; different priority provide different access probability). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to LEE ‘558 in the system of WAGER to provide different resource pools for different priority for obtaining or access to resource for transmission.
The motivation would have been to provide the efficiently transmitting and receiving a D2D (or V2X) message having a relatively high priority. 
However, WAGER and LEE ‘558 do not teach wherein one or more applications, from which the one or more messages are received, provide an indication of the priority level of each of the messages to be transmitted.
But, AHMAD et al. (US 20190124489) in a similar or same field of endeavor teaches wherein one or more applications, from which the one or more messages are received, provide an indication of the priority level of each of the messages to be (par. 74, 75, The application layers or higher layers may provide some indication of the priority of the V2X message to the lower layers or 3GPP protocol stack with one-to-one mapping).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to AHMAD in the system of WAGER and LEE ‘558 to provide different priority for different messages.
The motivation would have been to enable higher priority message like safety message to prioritize over the non priority message to guarantee the higher priority message transmission. 

Regarding claim 13, WAGER teaches the infrastructure equipment of Claim 12, wherein the allocation of the physical resources for one or more of the physical channels is changed after a period of time, so the physical resources for the one or more physical channels are dynamically scheduled (par. 3, 44, 87, 121, dynamically allocation based on demand or frequently change with time).

Claims 3, 4, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAGER et al. (US 20150016402), LEE et al. (US 20180255558), and AHMAD et al. (provisional app. 6231543 filed on 03/30/2016 claimed priority by US 20190124489 herein as AHMAD) as applied to claims 1, 12 above, and further in view of LEE et al. (US 20170188352).

Regarding claim 3, WAGER teaches the communications device of Claim 1, wherein the circuitry is further configured to transmit a plurality of messages via a selected one of the physical channels and a periodicity of the plurality of messages to be transmitted (par. 122, the SR is using dedicated resource on the PUCCH which occurs periodically).
However, WAGER does not teach a first transmitted message also includes an indication of a periodicity of the plurality of messages to be transmitted. 
But, LEE et al. (US 20170188352) in a similar or same field of endeavor teaches a first transmitted message also includes an indication of a periodicity of the plurality of messages to be transmitted (par. 195, sr-PUCCH-ResourceIndex parameter for SR transmission through an RRC message indicating the periodically of SR).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to LEE ‘352 in the system of WAGER and LEE ‘558 and AHMAD to indicate the periodicity of SR.
The motivation would have been to provide network control of the transmission in centralized manner and reduce the complexity of synchronizing. 

Regarding claim 4, WAGER teaches the communications device of Claim 3, wherein the contentious access technique to be used via the selected physical channel includes semi-persistent allocation of the physical resources depending on the periodicity of the messages to be transmitted (par. 89, contention-based resources are semi-statically allocated, which depend on the allocation of resource with periodically transmission as in par. 122).

Regarding claim 14, WAGER teaches the infrastructure equipment of Claim 12, wherein the circuitry is further configured to receive a plurality of messages from one of more of the communications devices via a selected one of the physical channels and a first of the received messages includes an indication of the periodicity of the plurality of messages to be received (par. 122, the SR is using dedicated resource on the PUCCH which occurs periodically).
However, WAGER does not teach a first transmitted message also includes an indication of a periodicity of the plurality of messages to be transmitted. 
But, LEE et al. (US 20170188352) in a similar or same field of endeavor teaches a first transmitted message also includes an indication of a periodicity of the plurality of messages to be transmitted (par. 195, sr-PUCCH-ResourceIndex parameter for SR transmission through an RRC message indicating the periodically of SR).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to LEE ‘352 in the system of WAGER and LEE ‘558 and AHMAD to indicate the periodicity of SR.
The motivation would have been to provide network control of the transmission in centralized manner and reduce the complexity of synchronizing. 

Regarding claim 15, WAGER teaches the infrastructure equipment of Claim 14, wherein the contentious access technique to be used via the selected physical channel includes semi- persistent allocation of physical resources depending on the periodicity of the messages to be received (par. 89, contention-based resources are semi-statically allocated, which depend on the allocation of resource with periodically transmission as in par. 122).

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAGER et al. (US 20150016402), LEE et al. (US 20180255558), AHMAD et al. (provisional app. 6231543 filed on 03/30/2016 claimed priority by US 20190124489 herein as AHMAD), and LEE et al. (US 20170188352) as applied to claims 4, 15 above, and further in view of YOKOYAMA (US 20130065626).

Regarding claim 5, WAGER does not explicitly teach the communications device of Claim 4, wherein the circuitry is further configured to transmit a release request message via the selected physical channel, wherein the release request message indicates that the allocated physical resources are no longer required.
	But, YOKOYAMA (US 20130065626) in a similar or same field of endeavor teaches wherein the circuitry is further configured to transmit a release request message via the selected physical channel (par. 58), wherein the release request message indicates that the allocated physical resources are no longer required (par. 58).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to YOKOYAMA in the system of WAGER, LEE ‘558, AHMAD, and LEE ‘352 for the UE to initiating the release of resource.


Regarding claim 16, WAGER does not explicitly teach the infrastructure equipment of Claim 15, wherein the circuitry is further configured to receive a release request message from one or more of the communications devices, and release the physical resources of the channel allocated for the plurality of messages by re-allocating the physical resources of the wireless access interface to other communications devices.
But, YOKOYAMA (US 20130065626) in a similar or same field of endeavor teaches the circuitry is further configured to receive a release request message from one or more of the communications devices (par. 58), and release the physical resources of the channel allocated for the plurality of messages by re-allocating the physical resources of the wireless access interface to other communications devices (par. 58, 60).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to YOKOYAMA in the system of WAGER, LEE ‘558, AHMAD, and LEE ‘352 for the UE to initiating the release of resource.
The motivation would have been to allow UE to manage it’s own allocated resource. 

s 9, 10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAGER et al. (US 20150016402), LEE et al. (US 20180255558), and AHMAD et al. (provisional app. 6231543 filed on 03/30/2016 claimed priority by US 20190124489 herein as AHMAD) as applied to claims 8, 12 above, and further in view of MA (US 20170069207 with continuation and with foreign priority to 05/20/2014).

Regarding claim 9, WAGER teaches the communications device of Claim 8, 
wherein the circuitry is further configured the allocation of the physical resources for the selected physical channel being dependent upon the determined location of the communications device (par. 34, 67, 71, allocating the resource based on the load of a plurality of users in the area). 
However, WAGER does not teach to transmit via the wireless access interface an indication of the determined location of the communications device, and the indication of the physical channel is received in response to the transmitted indication of the determined location, and to transmit the message via the selected physical channel provided in response to the location indication.
But, MA (US 20170069207) in a similar or same field of endeavor teaches wherein the controller is configured with the transmitter to transmit via the wireless access interface an indication of the determined location of the communications device (par. 62, 70, determine the current location and add to the message to send to the network), and the indication of the physical channel is received in response to the transmitted indication of the determined location (par. 62, 70, the message being send on two PHY layers, cellular PHY and VDC PHY, or only VDC PHY), and to transmit (par. 62, 70, the message being send on two PHY layers, cellular PHY and VDC PHY, or only VDC PHY, selecting physical layer to send based on priority), the allocation of the physical resources for the selected physical channel being dependent upon the determined location of the communications device (par. 62, 70).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to MAT in the system of WAGER and LEE ‘558 and AHMAD for the UE to determine the current location.
The motivation would have been to reduce the work load on the network. 

Regarding claim 10, WAGER teaches the communications device of Claim 8, wherein the allocation of the physical resources comprising allocating physical resources to one or more geographical areas (par. 34, 67, 71, allocating the resource based on the load of a plurality of users in area), 
However, WAGER does not teach wherein the controller is configured to select one of the physical channels based on which one of the one or more geographical areas the determined location of the communications device is contained within.
But, MA (US 20170069207) in a similar or same field of endeavor teaches wherein the allocation of the physical resources comprising allocating physical resources to one or more geographical areas (par. 10, 62, 70), and wherein the controller is configured to select one of the physical channels based on which one of the one or more geographical areas the determined location of the communications device (par. 62, 70, the message being send on two PHY layers, cellular PHY and VDC PHY, or only VDC PHY, selecting physical layer to send based on priority).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to MAT in the system of WAGER and LEE ‘558 and AHMAD for the UE to determine the current location.
The motivation would have been to reduce the work load on the network and real time location of the UE. 

Regarding claim 17, WAGER does not teach the infrastructure equipment of Claim 12, wherein the circuitry is further configured with the receiver to receive from one or more of the communications devices an indication of a location of each of the communications devices.
But, MA (US 20170069207) in a similar or same field of endeavor teaches wherein the circuitry is further configured with the receiver to receive from one or more of the communications devices an indication of a location of each of the communications devices (par. 62, 70, determine the current location and add to the message to send to the network).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to MAT in the system of WAGER and LEE ‘558 and AHMAD for the UE to determine the current location.
The motivation would have been to reduce the work load on the network. 

Regarding claim 18, WAGER teaches the infrastructure equipment of Claim 17, wherein the allocation of the physical resources is dependent upon the determined location of each of the one or more communications devices (par. 34, 67, 71, allocating the resource based on the load of a plurality of users in the area).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAGER et al. (US 20150016402), LEE et al. (US 20180255558), AHMAD et al. (provisional app. 6231543 filed on 03/30/2016 claimed priority by US 20190124489 herein as AHMAD), and MA (US 20170069207 with foreign priority to 05/20/2014) as applied to claim 17 above, and further in view of ASHRAF et al. (US 20180295653).

Regarding claim 19, WAGER teaches the infrastructure equipment of Claim 17, wherein the circuitry is further configured to determine a number of communications devices within a given area based upon the determined location of each of the one or more communications devices (par. 34, 51, 67, 71, UEs share common transmission medium if they located within a common area or subarea), and wherein the allocation of the physical resources is dependent upon the determined number of communications devices within the given area (par. 71, allocating the resource based on the load of a plurality of users in area).
However, WAGER does not explicitly teach determine the number of communications devices and allocating based on the determined number of communications.
(par. 61).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to ASHRAF in the system of WAGER, LEE ‘558, AHMAD, and MA for allocating based on the number of UEs.
The motivation would have been to simplify the allocation by counting the number of UEs. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

LEE et al. (US 20170295554) teaches wherein a size of a contention pool is based on an amount of physical resources and physical channels allocated (par. 79, 80, 216, 217, different resource pools for different channels, e.g. data channel, synchronization channel, and scheduling assignment channel), wherein the size of the contention pool to which the messages are allocated is based on the relative priority level of the message so that an access probability is proportional to the priority of the message to be transmitted (par. 216).

KHORYAEV et al. (US 20180206260) teaches different pool for different priorities associated with it (par. 48); wherein one or more applications, from which the one or (par. 68, 69, application generates packets of different priorities then remapping per-packet priority to transmission priority with one-to-one mapping); a minimum quota specifying a minimum amount of physical resources that the UE having the device-to-device communication circuitry is permitted by the eNodeB to use for the device-to-device communication if there is contention for the physical resources and a resource release condition has not been satisfied by the UE (par. 289).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/30/2021